Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Six Months Ended Ended June 30 2009 2008 Earnings before income from equity investees (1) $27,334 $27,645 Add back: Fixed charges 77,355 82,022 Amortization of previously capitalized interest 2,279 2,286 Distributed income of Unconsolidated Joint Ventures 18,526 17,725 Deduct: Capitalized interest (598) (4,890) Preferred distributions (1,230) (1,230) Earnings available for fixed charges and preferred dividends $123,666 $123,558 Fixed charges: Interest expense $72,706 $72,954 Capitalized interest 598 4,890 Interest portion of rent expense 2,821 2,948 Preferred distributions 1,230 1,230 Total fixed charges $77,355 $82,022 Preferred dividends 7,317 7,317 Total fixed charges and preferred dividends $84,672 $89,339 Ratio of earnings to fixed charges and preferred dividends 1.5 1.4 (1) Earnings before income from equity investees for the six months ended June 30, 2009 includes a $2.6 million restructuing charge, which primarily represents the costs of terminations of personnel.
